Citation Nr: 0802563	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-33 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right elbow 
condition. 

3.  Entitlement to service connection for cellulitis and 
trismus of the right face and neck. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1974 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which, in part, denied service 
connection for sinusitis, a right elbow condition and 
cellulitis and trismus of the right face and neck.  The 
veteran indicated her disagreement with that decision in 
February 2003.  A statement of the case was issued in July 
2004 and the veteran perfected her appeal with the timely 
filing of a VA Form 9 in September 2004.  

The RO in Sioux Falls, South Dakota currently has 
jurisdiction over the veteran's claim. 

In her September 2004 substantive appeal, the veteran 
requested a personal hearing with a Veterans Law Judge.  A 
contact note contained in the veteran's claims folder 
indicated that she withdrew her hearing request in December 
2005.  See 38 C.F.R. § 20.702(e) (2007).

Issues not on appeal

In June 2006, the RO in Sioux Falls issued a rating decision 
which granted service connection for a left knee condition, a 
lower back condition, a left wrist scar, bilateral hearing 
loss and tinnitus.  The same decision increased the veteran's 
right knee disability rating to 20 percent and provided a 
temporary total disability rating from April 2000 to June 
2000.  In a July 2006 statement, the veteran indicated that 
she was satisfied with the RO's decision.   Therefore, these 
issues are not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

FINDINGS OF FACT

1.  The medical evidence of record does not support a finding 
that a relationship exists between the veteran's sinusitis 
and her military service.

2.  The competent medical evidence of record does not support 
a finding that a right elbow condition currently exists.

3.  The competent medical evidence of record does not support 
a finding that cellulitis or trismus currently exist.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A right elbow was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Cellulitis and trismus were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
sinusitis, a right elbow condition and cellulitis and trismus 
of the right face and neck.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a of letter from the 
RO dated February 28, 2002, including a request for evidence 
of "a relationship between your current disability and an 
injury, disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
February 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist her with obtaining evidence 
necessary to support her claim, such as "medical records, 
employment records, or records from other Federal agencies."  
With respect to private treatment records, the letter 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2002 letter further emphasized:  "You must give 
us enough information about [your] records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to make sure these records are 
received by us." 

The Board notes that a March 20, 2006 letter from the RO 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records, private medical records and provided several VA 
examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
withdrew her request for a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

1.  Entitlement to service connection for sinusitis.

Analysis

The veteran contends that she fractured her nose during 
military service and that this injury developed into 
sinusitis. 

With respect to Hickson element (1), the record reveals that 
the veteran was diagnosed with sinusitis in March 1999.  
While the veteran underwent sinus surgery in October 2005 and 
was not found to have sinusitis during a February 2006 VA 
examination, the Court has held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim."  See McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 2007).  

Since the evidence of record indicates that the veteran had a 
diagnosis of sinusitis at the time she filed her claim, 
Hickson element (1) has been satisfied.

With respect to Hickson element (2), the veteran's service 
medical records indicate that she suffered trauma to the nose 
on March 15, 1975 resulting in a small fracture of the nasal 
bone.  In-service dental records also indicate the presence 
of "sinus trouble."  Consequently, Hickson element (2) has 
also been satisfied. 

With respect to Hickson element (3), in August 2000 the 
veteran underwent a VA examination which revealed the 
presence of sinusitis.  However, the VA examiner stated that 
the veteran's in-service nasal fracture and sinus problems 
"are not causally related."  Instead, the examiner opined 
that the veteran's sinusitis is likely caused by the 
veteran's allergy to mold.  

The negative August 2000 opinion is congruent with a February 
2006 VA examination report, which indicated that "A deviated 
septum is one of may conditions that may predispose one to 
the development of sinusitis.  A deviated septum alone is not 
a defacto causation (sic) for development of sinusitis."  
The February 2006 VA examiner further stated that "the 
veteran has multiple other causative factors such as smoking 
and dental carries" which could have resulted in her 
sinusitis.  

In support of her claim, the veteran has submitted the 
opinion of L.S.B., D.D.S who notes that the veteran fractured 
her nose in 1975 and opined: "I believe that is the reason 
for her chronic facial pain around the sinus areas . . ."  
Significantly, however, Dr. L.B.S. did not relate the 
veteran's sinusitis itself to her in-service nose injury but 
instead related her symptoms to atlantoaxial dysfunction, a 
condition where trauma causes the head and neck to "slide 
out of a normal position."  

There are no other medical nexus statements of record.  Thus, 
the competent medical evidence is against the veteran's 
claim.  

To the extent that the veteran and her representative contend 
that a medical relationship exists between her sinusitis and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the claim fails on 
that basis.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
sinusitis, as Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a right elbow 
condition. 

3.  Entitlement to service connection for cellulitis and 
trismus of the right face and neck. 

Analysis

For the sake of economy, because these two issues involve the 
application of the same law to virtually identical facts, the 
Board will address them together.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no medical 
evidence of a current right elbow disability or cellulitis or 
trismus.  [Trismus is motor disturbance of the trigeminal 
nerve, especially spasm of the masticatory muscle, with 
difficulty in opening the mouth.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 27TH Ed., page 1759.]  

The August 2000 VA examination report indicated that the 
veteran had injured her right elbow in a fall but had 
recovered with no complications.  While the VA examiner noted 
that the veteran complained of stiffness she was not 
diagnosed with a current disability.  Furthermore, X-ray 
reports from October 2000 revealed no abnormalities with the 
veteran's right elbow.  

Concerning the veteran's claim of cellulitis and trismus of 
the right face and neck, there is of record no medical 
evidence of a current cellulitis or trismus condition.  
Despite repeated requests from the RO, the veteran has not 
submitted or identified any medical evidence which would 
establish a current disability. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of her claims.  She has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

To the extent that the veteran believes that a current right 
elbow disability or cellulitis and trismus conditions exist, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the veteran's claim by her are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  
 
The Board does not have any reason to doubt that the veteran 
may experience elbow or face or jaw pain.  However, symptoms 
such as pain alone are not sufficient to establish the 
existence of a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  Moreover, as was alluded to in 
the Board's discussion of the first issue on appeal, there 
are references in the medical evidence to other, non service-
connected, conditions which may be responsible for face and 
jaw pain or jaw immobility, such as sinusitis, dental caries 
and atlantoaxial dysfunction.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
veteran's right elbow or cellulitis and trismus claims, and 
the claims fail on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), the veteran's service 
medical records indicate that she was treated in September 
1977 for right elbow pain and was diagnosed with possible 
tennis elbow.  The veteran's service medical records also 
indicate that she developed cellulitis and trismus in 
response to having her #32 tooth removed.  Hickson element 
(2) has been satisfied to that extent.

With respect to element (3), in the absence of a current 
right elbow disability and cellulitis and trismus, it follows 
that a medical nexus is also lacking.  A review of the record 
reveals that the veteran has not submitted medical evidence 
attempting to link her injuries in service to a current 
disability. 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claims fails on this basis also.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right elbow condition and cellulitis and trismus, as 
Hickson elements (1) and (3) have not been met.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for a right elbow condition 
is denied. 

Entitlement to service connection for cellulitis and trismus 
of the right face and neck is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


